92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanton Maurice HOFFMAN, Plaintiff-Appellant,v.Lewis DAVIS, Correctional Lieutenant;  Franklin Freeman,Secretary of Corrections, Defendants-Appellees.Stanton Maurice HOFFMAN, Plaintiff-Appellant,v.Lewis DAVIS, Correctional Lieutenant;  Franklin Freeman,Secretary of Corrections, Defendants-Appellees.
Nos. 96-6489, 96-6709.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1996.Decided Aug. 7, 1996.

Appeals from the United States District Court for the Western District of North Carolina, at Asheville.  Richard L. Voorhees, Chief District Judge;  Graham C. Mullen, Lacy H. Thornburg, District Judges.  (CA-94-71-MU)
Stanton Maurice Hoffman, Appellant Pro Se.  Michael F. Easley, David L. Woodard, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART IN NO. 96-6489 AND DISMISSED IN NO. 96-6709.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In No. 96-6709, Appellant appeals the district court's order dismissing several claims, but denying in part the Defendants' motion for summary judgment.  Similarly, in No. 96-6489, Appellant appeals the district court's orders denying several mundane pre-trial motions and declining to issue a preliminary injunction.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order appealed in No. 96-6709 is neither a final order nor an appealable interlocutory or collateral order.  We therefore dismiss that appeal.


2
In No. 96-6489, to the extent that Appellant seeks review of the denial of his motion for a preliminary injunction, this court has jurisdiction over that portion of the appeal.  28 U.S.C. § 1292(a)(1) (1988).  We note, however, that Appellant failed to make the necessary showing of a likelihood of success on the merits to warrant a preliminary injunction.   See Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189, 193 (4th Cir.1977).  Accordingly, the district court did not err in denying the motion and is hereby affirmed.  As the remainder of this appeal seeks review of mundane pretrial motions, it is also interlocutory and is therefore dismissed.


3
We dismiss No. 96-6709 as interlocutory.  In No. 96-6489, we affirm the district court's denial of a preliminary injunction and dismiss the remainder of the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
No. 96-6489--AFFIRMED IN PART, DISMISSED IN PART

No. 96-6709--DISMISSED